 Case 4:21-cv-00683-SDJ Document 48 Filed 08/31/21 Page 1 of 9 PageID #: 971




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

XEROX CORPORATION,

                                             Plaintiff,
                                                                     Case # 20-CV-6263-FPG
v.
                                                                     DECISION AND ORDER

MONUMENT PEAK VENTURES, LLC,


                                             Defendant.


                                      INTRODUCTION

       Plaintiff Xerox Corporation (“Xerox”) brings this declaratory judgment action, alleging

that it has not infringed upon certain patents held by Defendant Monument Peak Ventures, LLC

(“MPV”). ECF No. 1. On August 18, 2020, the Court denied without prejudice MPV’s motion to

dismiss the case for lack of personal jurisdiction under Federal Rule of Civil Procedure 12(b)(2)

and permitted limited jurisdictional discovery on specific personal jurisdiction. ECF No. 28. The

parties have completed that discovery and MPV has renewed its motion to dismiss for lack of

personal jurisdiction. ECF No. 31. Xerox opposes the motion. ECF No. 41. For the reasons that

follow, Defendant’s motion to dismiss is GRANTED and this matter is TRANSFERRED to the

Eastern District of Texas.

                                       BACKGROUND

       The Court assumes the parties’ familiarity with the underlying facts and the full record of

prior proceedings in this matter. The Court previously determined that Xerox had not met its

burden of showing that MPV is subject to general personal jurisdiction in New York and, therefore,

the Court directed the parties that any renewed motion to dismiss “need not address general



                                                1
    Case 4:21-cv-00683-SDJ Document 48 Filed 08/31/21 Page 2 of 9 PageID #: 972




personal jurisdiction, as the Court has already resolved that issue.” ECF No. 28 at 6, 13.

Accordingly, the only remaining issue for the Court to consider is specific personal jurisdiction.

        In its August 18, 2020 Decision and Order, the Court noted that “even construing the facts

in Xerox’s favor, MPV and Dominion’s 1 conduct falls within the latitude the Federal Circuit

affords to patentees to notify potential infringers and seek nonjudicial resolution without

subjecting themselves to personal jurisdiction.” ECF No. 28 at 9 (citing Red Wing Shoe Co., Inc.

v. Hockerson-Halberstadt, Inc., 148 F.3d 1355, 1360-61 (Fed. Cir. 1998)) (additional citation

omitted). Ultimately, the Court concluded that the contacts Xerox alleged—communications and

discussions between the parties regarding MPV and Dominion’s alleged patent rights, and their

attempts to enforce those rights—were insufficient to confer specific jurisdiction. ECF No. 28 at

8-10.

        With jurisdictional discovery complete, the Court reconsiders whether it may exercise

specific personal jurisdiction over MPV in this matter. In addition to briefing, Xerox submitted to

the Court a Notice of Supplemental Authority Regarding Defendant’s Motion to Dismiss, ECF

No. 42, arguing that the Federal Circuit’s decision in Trimble, Inc. v. PerDiemCo LLC, 997 F.3d

1147 (Fed. Cir. 2021) “is pertinent to MPV’s motion to dismiss.” ECF No. 42 at 1. MPV

responded to that Notice, arguing, inter alia, that Trimble was decided “on the facts of [the] case,”

and that the Trimble court’s analysis “does not warrant changing the analysis the Court already

performed and does not change the result in this case.” ECF No. 43 at 1, 2.




1
 The Court assumes, as it did in its August 18, 2020 Decision and Order, that it may properly consider the Dominion
Harbor Group’s (“Dominion”) contacts with New York in assessing personal jurisdiction as to MPV. See ECF No.
28 at 5 n.2 (citing Celgard, LLC v. SK Innovation Co., Ltd., 792 F.3d 1373, 1379 (Fed. Cir. 2015)). Dominion and
MPV are affiliated entities. See ECF No. 28 at 5.

                                                        2
 Case 4:21-cv-00683-SDJ Document 48 Filed 08/31/21 Page 3 of 9 PageID #: 973




                                           DISCUSSION

I.       Legal Standard

         “A defendant may move to dismiss for lack of personal jurisdiction pursuant to Federal

Rule of Civil Procedure 12(b)(2).” JetBlue Airways Corp. v. Helferich Patent Licensing, LLC,

960 F. Supp. 2d 383, 390 (E.D.N.Y. 2013). In a patent action such as this, “the existence of

personal jurisdiction is, under Federal Circuit law, determined in accordance with the law of the

Court of Appeals for the Federal Circuit.” Id.; see also Arquest, Inc. v. Kimberly-Clark Worldwide,

Inc., No. 07-CV-1202, 2008 WL 2971775, at *4 (S.D.N.Y. 2008).

         “A court has personal jurisdiction over a nonresident defendant if the forum state’s long-

arm statute permits service of process and the assertion of personal jurisdiction comports with due

process.” New World Int’l, Inc. v. Ford Global Techs., LLC, 859 F.3d 1032, 1037 (Fed. Cir. 2017).

“Where a defendant is not subject to general personal jurisdiction in the forum state, a district court

may nonetheless exercise specific personal jurisdiction over the defendant subject to a three part

test”:

         (1) the defendant purposefully directed its activities at residents of the forum, (2)
         the claim arises out of or relates to those activities, and (3) assertion of personal
         jurisdiction is reasonable and fair.


Autogenomics, Inc. v. Oxford Gene Tech. Ltd., 566 F.3d 1012, 1018 (Fed. Cir. 2009). “The

plaintiff bears the burden of affirmatively establishing the first two elements of the due process

requirement.” Celgard, LLC v. SK Innovation Co., Ltd., 792 F.3d 1373, 1378 (Fed. Cir. 2015).

“With respect to the last prong, the burden of proof is on the defendant, [who] must present a

compelling case that the presence of some other considerations would render jurisdiction

unreasonable.” Avocent Huntsville Corp. v. Aten Int’l Co., Ltd., 552 F.3d 1324, 1332 (Fed. Cir.

2008).


                                                  3
 Case 4:21-cv-00683-SDJ Document 48 Filed 08/31/21 Page 4 of 9 PageID #: 974




II.    Specific Jurisdiction

       “The contacts needed for [specific] jurisdiction often go by the name ‘purposeful

availment.’” Trimble Inc., 997 F.3d at 1153 (quoting Ford Motor Co. v. Mont. Eighth Jud. Dist.

Ct., 141 S. Ct. 1017, 1024 (2021)) (alteration in original). In the context of specific personal

jurisdiction, “purposeful availment” means the defendant has undertaken “some act by which [it]

purposefully avails itself of the privilege of conducting activities within the forum State.” Id.

(alteration in original) (internal quotation marks omitted). “The contacts ‘must show that the

defendant deliberately reached out beyond its home.’” Id. (quoting Ford Motor Co., 141 S. Ct. at

1025) (some internal quotation marks omitted)). However, the exercise of specific personal

jurisdiction “is limited” in that “[t]he plaintiff’s claims . . . must arise out of or relate to the

defendant’s contacts with the forum.” Id. (internal quotation marks omitted). In Trimble, the

Federal Circuit discussed Red Wing Shoe Co. v. Hockerson-Halberstadt, Inc., 148 F.3d 1355 (Fed.

Cir. 1998), and distilled “subsequent developments” which “have clarified the scope of Red Wing.”

Trimble, Inc., 997 F.3d at 1154. The Court considers those developments in discussing MPV’s

contacts with New York.

       MPV, a Texas limited liability company with its principal place of business in Plano,

Texas, acquired a patent portfolio that had been sold by the Eastman Kodak Company several

years earlier. ECF No. 31-1 at 6-7. In April 2019, MPV, through Dominion, emailed Xerox, a

corporation based in Rochester, New York, about licensing eight patents (the “patents-in-suit”).

ECF No. 24 at 6; ECF No. 28 at 2. Discussions continued before breaking down in April 2020.

ECF No. 28 at 9. The Court previously concluded that the communications and discussions

between MPV and Xerox, “standing alone, are insufficient to confer specific jurisdiction” and that,

prior to the limited jurisdictional discovery that has now been conducted in this matter, “Xerox



                                                 4
    Case 4:21-cv-00683-SDJ Document 48 Filed 08/31/21 Page 5 of 9 PageID #: 975




[had] not allege[d] any other conduct that tips the scales in its favor.” ECF No. 28 at 10. The

Court also concluded that the substance of the parties’ negotiations was “fairly unremarkable,”

summarizing them as follows: “a patentee reaches out to negotiate a potential resolution of an

infringement claim; the parties discuss their points of view; and discussions break off with an eye

towards litigation.” Id. at 9.

        “[I]n the context of patent litigation, communications threatening suit or proposing

settlement or patent licenses can be sufficient to establish personal jurisdiction.” Trimble, Inc.,

997 F.3d at 1155. In addition to the communications with Xerox discussed above, Xerox argues

that discovery has revealed that MPV had New York-related contacts with at least six other

companies. 2 MPV sent an initial letter to Company A at a Woodbury, New York address. ECF

No. 41 at 7. Company A is neither incorporated in New York nor maintains offices in New York.

ECF No. 47 at 9. After the initial letter to Company A, MPV was redirected to Japan for all

subsequent communications. ECF No. 41 at 7. No additional activities were directed to New

York, however “claim charts” provided to Company A did include one of the patents-in-suit. 3 Id.

MPV sued Company A in the Eastern District of Texas in 2020. Id.

        MPV sent an initial email to an individual at Company B, which is not incorporated in New

York but is headquartered there. ECF No. 47 at 7, 9. The email recipient was listed online as

located in Company B’s New York office and MPV concedes that the individual “may have been

in New York.” Id. at 7; ECF No. 41 at 7. After the initial outreach, MPV was redirected to various



2
  The parties’ briefing related to MPV’s motion to dismiss is sealed as it contains information designated as
“Attorneys’ Eyes Only” and/or confidential information produced pursuant to Local Patent Rule 2.2. See ECF Nos.
33, 36, 37, 39, 40, 41. Accordingly, the Court will refer to the companies at issue as Companies “A” through “F”
since the only mention in the record of the names of those entities is in the parties’ sealed briefing.
3
  MPV provided “claim charts” to licensing targets which were typically prepared as a list of a subset of the patents
in the Kodak portfolio which MPV was potentially seeking to enforce. 4 Xerox asserts that this suit involved one of
the patents-in-suit, while MPV states it involved two. ECF No. 41 at 8; ECF No. 47 at 9.

                                                         5
    Case 4:21-cv-00683-SDJ Document 48 Filed 08/31/21 Page 6 of 9 PageID #: 976




Company B entities in Japan for subsequent communications and met with Company B

representatives there. ECF No. 41 at 7. MPV sued Company B and a subsidiary in the Central

District of California, and that suit involved either one or two of the patents-in-suit. 4 ECF No. 41

at 8; ECF No. 47 at 9.

        Turning to Company C (and its subsidiary), MPV sent an initial email to Company C in

New York, however, subsequent communications with Company C and its subsidiary were with

subsidiary representatives in Wisconsin and the parties met in Massachusetts. ECF No. 41 at 7.

MPV sued Company C and its subsidiary in the Southern District of California in 2018, and, while

MPV asserts that the lawsuit did not involve any of the patents-in-suit, Xerox indicates that the

matter resolved with MPV “licens[ing] the Kodak portfolio, including [the] patents-in-suit” to

Company C and its subsidiary. ECF No. 41 at 7; ECF No. 47 at 8.

        Company D is incorporated, but does not maintain offices, in New York. ECF No. 41 at

7; ECF No. 47 at 9. All communications between MPV and Company D were with representatives

in Company D’s New Jersey headquarters. ECF No. 41 at 7. Though MPV included one of the

patents-in-suit on a claim chart supplied to Company D, a subsequent lawsuit brought in 2019 in

the Southern District of New York did not involve any of the patents-in-suit. ECF No. 41 at 7;

ECF No. 47 at 9.

        Company E is neither incorporated in New York nor maintains offices there. MPV sent an

initial letter to California where Company E is located and was redirected to Company E’s outside

counsel “who may be in New York.” ECF No. 41 at 7; ECF No. 47 at 10. Subsequent discussions

with Company E’s “in-house personnel” were with employees located in China. ECF No. 41 at

7-8. MPV’s claim chart provided to Company E included at least one of the patents-in-suit. ECF


4
 Xerox asserts that this suit involved one of the patents-in-suit, while MPV states it involved two. ECF No. 41 at 8;
ECF No. 47 at 9.

                                                         6
 Case 4:21-cv-00683-SDJ Document 48 Filed 08/31/21 Page 7 of 9 PageID #: 977




No. 41 at 7; ECF No. 47 at 10. The parties’ papers do not indicate that MPV has taken any judicial

action against Company E. Id.

       Finally, Company F is not incorporated in New York but does maintain an office there.

ECF No. 41 at 8; ECF No. 47 at 10. MPV sent communications to Company F in New York

regarding licensing its entire Kodak portfolio. Id. However, it appears the action has not

proceeded any further at this time.

       Distilling down these contacts, it is noteworthy, as MPV points out, that “MPV has never

judicially enforced a patent in suit in New York” and “[n]o litigation cited by Xerox involved any

patent in suit and a New York resident.” ECF No. 41 at 8. To be sure, MPV’s contacts described

above with entities other than Xerox are “relevant in assessing the link between the defendant’s

forum contacts and the plaintiff’s suit.” Trimble, Inc., 997 F.3d at 1156 (citing Ford Motor Co.,

141 S. Ct. at 1031-32). However, MPV’s conduct falls short of that of other defendants over whom

courts have exercised personal jurisdiction in similar contexts. Lacking from the record is the

specter of a calculated and programmatic assault on the forum. Cf. Jack Henry & Associates, Inc.

v. Plano Encryption Technologies LLC, 910 F.3d 1199, 1204-06 (Fed Cir. 2018) (finding the

exercise of personal jurisdiction reasonable where defendant had “undertaken a licensing program,

with threats of litigation,” directed to eleven banks conducting banking activity in the forum); see

also Ford Motor Co., 141 S. Ct. at 10 (“[W]hen a corporation has continuously and deliberately

exploited a State’s market, it must reasonably anticipate being haled into that State’s courts.”)

(citations, internal quotation marks, and alterations omitted). This is especially apparent when

contacts with the six entities above are considered in the context of MPV having contacted “in

excess of a hundred companies” regarding licenses for some or all of the patents in the Kodak

portfolio. ECF No. 47 at 6.



                                                 7
 Case 4:21-cv-00683-SDJ Document 48 Filed 08/31/21 Page 8 of 9 PageID #: 978




        Indeed, MPV’s conduct is more akin to conduct that has been deemed insufficient to find

personal jurisdiction. It falls “within the latitude the Federal Circuit affords to patentees to notify

potential infringers and seek nonjudicial resolution without subjecting themselves to personal

jurisdiction.” ECF No. 28 at 9 (citation omitted); see also Red Wing Shoe Co., Inc., 148 F.3d at

1361 (“Standards of fairness demand that [defendant] be insulated from personal jurisdiction in a

distant foreign forum when its only contacts with that forum were efforts to give proper notice of

its patent rights.”). MPV’s New York contacts appear more “random, isolated, or fortuitous,” than

deliberate. Ford Motor Co., 141 S. Ct. at 1025. Accordingly, the Court finds that it lacks specific

jurisdiction over MPV. This outcome is in accordance with the purpose of the Federal Circuit’s

cases on the subject, which aim to incentivize negotiations and the efficient resolution of disputes.

See Red Wing, 148 F.3d at 1361.

III.   Transfer

       “Courts enjoy considerable discretion in deciding whether to transfer a case in the interest

of justice.” Daniel v. American Bd. of Emergency Medicine, 428 F.3d 408, 435 (2d Cir. 2005).

Indeed, “a district court has the authority to transfer a case even where it lacks personal jurisdiction

over it.” Mirman v. Feiner, 915 F. Supp. 2d 282, 284 (E.D.N.Y. 2013); see also WorldCare Ltd.

Corp. v. World Ins. Co., 767 F. Supp. 2d 341, 364-65 (D. Conn. 2011) (“The Supreme Court and

Second Circuit have held that a district court has the power to transfer a case to another judicial

district, whether or not the transferring court has personal jurisdiction over the defendant.”).

        “Whether dismissal or transfer is appropriate lies within the sound discretion of the district

court.” WorldCare Ltd. Corp., 767 F. Supp. 2d at 364-65 (quoting Minnette v. Time Warner, 997

F.2d 1023, 1026 (2d Cir. 1993)). “A district court may transfer a case on a motion by either party




                                                   8
 Case 4:21-cv-00683-SDJ Document 48 Filed 08/31/21 Page 9 of 9 PageID #: 979




or sua sponte on its own motion.” Id. (citing Concession Consultants, Inc. v. Mirisch, 355 F.2d

369, 371–72 n. 3 (2d Cir.1966)).

       Here, “MPV submits that transfer to the Eastern District of Texas, its home jurisdiction,

would be just and appropriate.” ECF No. 31-1 at 16 n.3. Accordingly, rather than dismiss this

case—which has been pending in this Court since April 2020—the Court exercises its considerable

discretion and TRANSFERS this matter to the Eastern District of Texas in the interest of justice.

                                        CONCLUSION

       For the reasons discussed above, MPV’s motion to dismiss, ECF No. 31, is GRANTED,

and this matter is TRANSFERRED to the Eastern District of Texas.


       IT IS SO ORDERED.

Dated: August 31, 2021
       Rochester, New York

                                                    ______________________________________
                                                    HON. FRANK P. GERACI, JR.
                                                    United States District Judge
                                                    Western District of New York




                                                9
